___________

     No. 96-2058
     ___________

Dennis Lee, and all other           *
automobile insurance policy         *
holders/members of Arkansas         *
Farm Bureau Mutual Insurance        *
Company of Arkansas, Inc., and      *
Southern Farm Bureau Casualty       *
Insurance Company,                  *
                                    *
           Plaintiff/Appellant,     *
                                    *
Arkansas Farm Bureau Mutual         *
Insurance Company of Arkansas,      *
Inc., Members/Holders of Auto-      *
mobile Insurance Policies;          *
Southern Farm Bureau Casualty       *
Insurance Company, Members/         *
Holders of Automobile Insurance     *
Policies,                           *
                                    *
           Plaintiffs,              *
                                    *
     v.                             *
                                    *
Arkansas Farm Bureau Federation,*
An Incorporated Entity or,          *
Alternatively, AR Farm Bureau       *
Federation, An Unincorporated       *
Association - Andrew Whisenhunt,*
                                    *
           Defendant/Appellee.      *
     ___________                        Appeals from the United States
                                        District Court for the
     No. 96-2180                        Western District of Arkansas.
     ___________
                                          [UNPUBLISHED]
Dennis Lee, and all other           *
automobile insurance policy         *
holders/members of Arkansas         *
Farm Bureau Insurance Company       *
of Arkansas, Inc., and Southern     *
Farm Bureau;                        *
                                    *
           Plaintiff/Appellee,      *
                                    *
Arkansas Farm Bureau Mutual         *
Insurance Company of Arkansas,      *
Inc., Members/Holders of Auto-      *
mobile Insurance Policies;          *
Southern Farm Bureau Casualty            *
Insurance Company, Members/              *
Holders of Automobile Insurance          *
Policies,                                *
                                         *
              Plaintiffs,                *
                                         *
     v.                                  *
                                         *
Arkansas Farm Bureau Federation,*
An Incorporated Entity or,               *
Alternatively, AR Farm Bureau            *
Federation, An Unincorporated            *
Association - Andrew Whisenhunt,*
                                       *
              Defendant/Appellant.     *
                                  ___________

                      Submitted:     January 15, 1997

                            Filed:   February 6, 1997
                                     ___________

Before BOWMAN, MURPHY, Circuit Judges, and JONES,1 District Judge.

                                     ___________

PER CURIAM.

     Appellant brought this action with allegations Appellee committed
violations of the Racketeer Influenced and Corrupt Organization Act
(“RICO”), 18 U.S.C. § 1962(a),(c), and (d) in the              operation of the
                                                               2
Arkansas Farm Bureau Federation.          The district court       granted summary
judgment to Appellee.        After a careful review of the record and the
parties’ briefs, we conclude the judgment of the district court was
correct.   Accordingly, we affirm.      See 8th Cir. R. 47B.       The Cross-Appeal
is dismissed as moot.
A true copy.
     Attest:
              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The HONORABLE JOHN B. JONES, United States District Judge for
the District of South Dakota, sitting by designation.
     2
      The Honorable Harry F. Barnes, United States District Judge
for the Western District of Arkansas, El Dorado Division.

                                        -2-